DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing et al. US 2012/0019936 (hereinafter Blessing) in view of Ohmori et al. US 2005/0015173 (hereinafter Ohmori).

Regarding claim 1, Blessing teaches: a method of producing an optical element, the method comprising:
forming a base portion that supports a curved surface of the optical element by discharging a transmissive material that allows transmission of light in a first amount (Fig. 5a, Fig. 5b, [0079] - - the radii of the droplets decrease steadily outwards from the center in a radial direction); and
forming the curved surface by discharging, to the base portion, the transmissive material in a second discharge amount smaller than the first discharge amount (Fig. 5a, Fig. 5b, [0079] - - the radii of the droplets decrease steadily outwards from the center in a radial direction).

Blessing does not explicitly teach: the base portion having an unlevel portion; the curved surface covering the unlevel portion.

However, Ohmori teaches: the base portion having an unlevel portion; the curved surface covering the unlevel portion (Fig. 2, [0013] - - internal cells forms the base portion; the boundary cells forms the curved surface covering the based portion; the boundary cells are smaller than the internal cells).

Blessing and Ohmori are analogous art because they are from the same field of endeavor.  They all relate to 3d printing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Blessing, and incorporating a curved surface covering an unlevel based portion, as taught by Ohmori.  

One of ordinary skill in the art would have been motivated to do this modification in order to simplify a program for rapid prototyping and reduce a model production time, as suggested by Ohmori ([0010]).

Regarding claim 2, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

Blessing further teaches: switching a discharge amount between the first discharge amount and the second discharge amount in accordance with three-dimensional data that indicates a shape of the optical element ([0049] - - droplet sizes are provided by calculation programs based on geometry data).

Regarding claim 3, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

Blessing further teaches: switching a discharge amount, by determining whether to discharge the transmissive material in the first discharge amount or the second discharge amount in accordance with three-dimensional data that indicates a shape of the optical element, and switching between the first discharge amount and the second discharge amount in accordance with a determination result ([0049] - - droplet sizes are provided by calculation programs based on geometry data).

Regarding claim 5, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

Ohmori further teaches: the switching the discharge amount switches between the first discharge amount and the second discharge amount by switching a nozzle that discharges the transmissive material between a first nozzle provided with an opening having a first opening area and a second nozzle provided with an opening having a 

Blessing and Ohmori are combinable for the same rationale as set forth.

Regarding claim 8, Blessing teaches: an apparatus for producing an optical element, the apparatus comprising:
a discharger that discharges a transmissive material that allows transmission of light in a first discharge amount or a second discharge amount smaller than the first discharge amount ([0021] - - a “Drop on Demand” inkjet printer, printer nozzle is a discharger; Fig. 5a, Fig. 5b, [0079] - - the radii of the droplets decrease steadily outwards from the center in a radial direction); and
a controller that acquires three-dimensional data, controls the discharger to discharge the transmissive material in the first discharge amount based on the three-dimensional data to form a base portion that supports a curved surface of the optical element, and controls the discharger to discharge the transmissive material in the second discharge amount to the base portion based on the three-dimensional data to form the curved surface ([0021] - - a “Drop on Demand” inkjet printer has a controller; [0013] - - printing is controlled by a computer; Fig. 5a, Fig. 5b, [0079] - - the radii of the droplets decrease steadily outwards from the center in a radial direction).

Blessing does not explicitly teach: the base portion having an unlevel portion; the base portion supporting a curved surface, the curved surface covering the unlevel portion.

However, Ohmori teaches: the base portion having an unlevel portion; the base portion supporting a curved surface, the curved surface covering the unlevel portion (Fig. 2, [0013] - - internal cells forms the base portion; the boundary cells forms the curved surface covering the based portion; the boundary cells are smaller than the internal cells).

Blessing and Ohmori are analogous art because they are from the same field of endeavor.  They all relate to 3d printing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by Blessing, and incorporating a curved surface covering an unlevel based portion, as taught by Ohmori.  

One of ordinary skill in the art would have been motivated to do this modification in order to simplify a program for rapid prototyping and reduce a model production time, as suggested by Ohmori ([0010]).



Regarding claim 10, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

Ohmori further teaches: the discharger comprises a first nozzle provided with an opening having a first opening area and a second nozzle provided with an opening having a second opening area smaller than the first opening area, wherein the discharger switches between the first discharge amount and the second discharge amount by switching a nozzle that discharges the transmissive material between the first nozzle and the second nozzle under control of the controller (Fig. 2, [0026] - - switching a nozzle to discharge difference amount)

Blessing and Ohmori are combinable for the same rationale as set forth.

Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing et al. US 2012/0019936 (hereinafter Blessing) in view of Ohmori et al. US 2005/0015173 (hereinafter Ohmori) and further in view of Speakman US 6,164,850 (hereinafter Speakman).

Regarding claim 4, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

But the combination of Blessing and Ohmori does not explicitly teach: the switching the discharge amount switches between the first discharge amount and the 

However, Speakman teaches: the switching the discharge amount switches between the first discharge amount and the second discharge amount by deforming a shape of an opening of a nozzle that discharges the transmissive material, and switching an area of the opening between a first opening area and a second opening area smaller than the first opening area (C5, L36-L42 - - the nozzle has an iris type arrangement to vary the size of nozzle aperture).

Blessing, Ohmori and Speakman are analogous art because they are from the same field of endeavor.  They all relate to 3d printing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Blessing and Ohmori, and incorporating deforming a shape of an opening of a nozzle, as taught by Speakman.  

One of ordinary skill in the art would have been motivated to do this modification in order to create a controlled surface texture, as suggested by Speakman (C5, L42-L45).

Regarding claim 9, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

But the combination of Blessing and Ohmori does not explicitly teach: the discharger switches between the first discharge amount and the second discharge amount by deforming a shape of an opening of a nozzle that discharges the transmissive material, and switching an area of the opening between a first opening area and a second opening area smaller than the first opening area.

However, Speakman teaches: the discharger switches between the first discharge amount and the second discharge amount by deforming a shape of an opening of a nozzle that discharges the transmissive material, and switching an area of the opening between a first opening area and a second opening area smaller than the first opening area (C5, L36-L42 - - the nozzle has an iris type arrangement to vary the size of nozzle aperture).

Blessing, Ohmori and Speakman are analogous art because they are from the same field of endeavor.  They all relate to 3d printing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of Blessing and Ohmori, and incorporating deforming a shape of an opening of a nozzle, as taught by Speakman.  

One of ordinary skill in the art would have been motivated to do this modification in order to create a controlled surface texture, as suggested by Speakman (C5, L42-L45).

Claims 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing et al. US 2012/0019936 (hereinafter Blessing) in view of Ohmori et al. US 2005/0015173 (hereinafter Ohmori) and further in view of Ueda et al. US 5,801,722 (hereinafter Ueda).

Regarding claim 6, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

But the combination of Blessing and Ohmori does not explicitly teach: positioning to move a nozzle that discharges the transmissive material in accordance with the three-dimensional data, wherein the positioning changes a resolution of a moving distance of the nozzle in accordance with an amount of the transmissive material discharged.

However, Ueda teaches: positioning to move a nozzle that discharges the transmissive material in accordance with the three-dimensional data, wherein the positioning changes a resolution of a moving distance of the nozzle in accordance with an amount of the transmissive material discharged (Fig. 1,C1, L31-36; C5, L51-60 - - 

Blessing, Ohmori and Ueda are analogous art because they are from the same field of endeavor.  They all relate to printing by discharging droplets.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Blessing and Ohmori, and incorporating changing moving resolution in accordance with an amount of material discharged, as taught by Ueda.  

One of ordinary skill in the art would have been motivated to do this modification in order to print at the set resolution, as suggested by Ueda (C2, L38).

Regarding claim 11, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

But the combination of Blessing and Ohmori does not explicitly teach: a positioning mechanism that moves a nozzle that discharges the transmissive material in accordance with the three-dimensional data, wherein the controller changes a resolution of a moving distance of the nozzle in accordance with an amount of the transmissive material discharged.

Ueda teaches: a positioning mechanism that moves a nozzle that discharges the transmissive material in accordance with the three-dimensional data, wherein the controller changes a resolution of a moving distance of the nozzle in accordance with an amount of the transmissive material discharged (Fig. 1, C1, L31-36; C5, L51-60 - - control the distance at which ink dots are discharged by controlling the print head ejection time interval; this is in accordance with the ink dot diameter).

Blessing, Ohmori and Ueda are analogous art because they are from the same field of endeavor.  They all relate to printing by discharging droplets.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of Blessing and Ohmori, and incorporating changing moving resolution in accordance with an amount of material discharged, as taught by Ueda.  

One of ordinary skill in the art would have been motivated to do this modification in order to print at the set resolution, as suggested by Ueda (C2, L38).

Claims 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing et al. US 2012/0019936 (hereinafter Blessing) in view of Ohmori et al. US 2005/0015173 (hereinafter Ohmori) and further in view of LIU et al. US 2016/0311162 (hereinafter LIU).

Regarding claim 7, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

But the combination of Blessing and Ohmori does not explicitly teach: positioning to adjust a distance between a nozzle that discharges the transmissive material in accordance with the three-dimensional data and a landing position of droplets of the transmissive material discharged from the nozzle, wherein the positioning changes a distance between the nozzle and the landing position in accordance with an amount of the transmissive material discharged..

However, LIU teaches: positioning to adjust a distance between a nozzle that discharges the transmissive material in accordance with the three-dimensional data and a landing position of droplets of the transmissive material discharged from the nozzle, wherein the positioning changes a distance between the nozzle and the landing position in accordance with an amount of the transmissive material discharged. ([0023] - - “Z positioning stage 4 is moved up by a distance equal to the layer thickness; the layer thickness represents the discharged material amount).

Blessing, Ohmori and LIU are analogous art because they are from the same field of endeavor.  They all relate to 3D printing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as  Blessing and Ohmori, and incorporating changing distance between the nozzle and the landing position in accordance with an amount of material discharged, as taught by LIU.  

One of ordinary skill in the art would have been motivated to do this modification in order to control the thickness, as suggested by LIU ([0021]).

Regarding claim 12, the combination of Blessing and Ohmori teaches all the limitations of the base claims as outlined above. 

But the combination of Blessing and Ohmori does not explicitly teach: a positioning mechanism that adjusts a distance between a nozzle that discharges the transmissive material in accordance with the three-dimensional data and a landing position of droplets of the transmissive material discharged from the nozzle, wherein the controller changes a distance between the nozzle and the landing position in accordance with an amount of the transmissive material discharged.

However, LIU teaches: a positioning mechanism that adjusts a distance between a nozzle that discharges the transmissive material in accordance with the three-dimensional data and a landing position of droplets of the transmissive material discharged from the nozzle, wherein the controller changes a distance between the nozzle and the landing position in accordance with an amount of the transmissive 

Blessing, Ohmori and LIU are analogous art because they are from the same field of endeavor.  They all relate to 3D printing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of Blessing and Ohmori, and incorporating changing distance between the nozzle and the landing position in accordance with an amount of material discharged, as taught by LIU.  

One of ordinary skill in the art would have been motivated to do this modification in order to control the thickness, as suggested by LIU ([0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUHUI R PAN/Primary Examiner, Art Unit 2116